DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-5 are pending and are examined below.
Comments
3.	The rejections under 35 U.S.C. 112 are withdrawn.  Applicant’s arguments and the interview made it clear that the limitation modifies the previously recited “required power” and as such, the claims are clear.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 1 is/are rejected under 35 U.S.C. 103as being unpatentable over Oda et al., U.S. Publication No. 2014/0303821 in view of Liu, U.S. Patent No. 8907616.
Regarding Claim 1, Oda teaches a fuel cell system comprising (the system of Matsubara supplies power that is required for a load using the battery):
A power supply circuit (see fig. 1) that includes a fuel cell (20) and a secondary battery (30) and is configured to supply electric power from the fuel cell and the secondary battery to the load (see paragraph 5) and to charge the secondary battery with electric power from the fuel cell (see abstract); 
A decision value acquirer  (SOC detection portion 31, see fig. 1) configured to monitor a charge-discharge state of the secondary battery for obtaining a decision value that is used to determine a degree of localization of an ion concentration in an electrolytic solution in the secondary battery (i.e. the state of charge, see paragraph 27); and 
A controller configured to control the power supply circuit according to the decision value (control portion 10, see fig. 1), wherein when the decision value becomes equal to or greater than a predetermined reference value (target SOC value, see paragraph 28), the controller imposes a limitation 
However, Oda does not specifically teach that the monitoring and control of the output power of the fuel cell to specifically prevent overcharge of the battery.
Liu teaches a control sequence for a vehicle comprising a fuel cell and secondary battery.  Liu teaches that the system should include an overcharge prevention circuit and an overdischarge prevention circuit in order to prevent overcharge and over discharge of the battery (corresponding to the second clause of the controller sequence, see figure 7), thereby preventing overcharge and discharge of the battery.  Liu, like Oda, uses data such as voltage and temperature to compare with a preset cut off (i.e. the decision value (see column 5, lines lines 25-50).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of Oda by including the specific battery management structure of Liu, in order to specifically prevent over charge and discharge of the battery.
Allowable Subject Matter
s 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Oda does not teach or suggest the limitations contained within claim 2 (namely the route setter and the decision value being predicated therein) and claim 2 would be allowable if written in dependent form.  Claims 3-5 are also rejected as being dependent upon a rejected base claim.  Liu does not remedy these deficiencies.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive, because they do not apply to the combination of references cited herein.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721